738 A.2d 369 (1999)
162 N.J. 27
STATE of New Jersey, Plaintiff-Appellant,
v.
Paul COLLIER, a/k/a Puff, Defendant-Respondent.
Supreme Court of New Jersey.
Argued September 28, 1999.
Decided October 28, 1999.
*370 Charles Ouslander, Assistant Prosecutor, for plaintiff-appellant (Daniel G. Giaquinto, Mercer County Prosecutor, attorney; Mr. Ouslander and Kimberly M. Lacken, Assistant Prosecutor, of counsel and on the briefs).
Mark H. Friedman, Assistant Deputy Public Defender, for defendant-respondent (Ivelisse Torres, Public Defender, attorney).
Bennett A. Barlyn, Deputy Attorney General, for amicus curiae Attorney General of New Jersey (John J. Farmer, Jr., Attorney General, attorney).
Eric Tunis, West Orange, for amicus curiae Association of Criminal Defense Lawyers of New Jersey.
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Steinberg's opinion of the Appellate Division, reported at 316 N.J.Super. 181, 719 A.2d 1276 (1998).
For affirmanceChief Justice PORITZ and Justices O'HERN, GARIBALDI, STEIN, COLEMAN, VERNIERO, and LONG7.
OpposedNone.